        Case 2:21-mj-00319-LPL Document 11-1 Filed 02/12/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      )
                                              )
             v.                               )   Magistrate No. 21-319
                                              )
RUSSELL JAMES PETERSON                        )

                                   ORDER OF COURT
       AND NOW, this ________ day of February, 2021, upon consideration of this Motion

to Schedule Preliminary Hearing, it is hereby ORDERED, ADJUDGED, AND DECREED

that this motion is GRANTED; and

       IT IS FURTHER ORDERED that the Waiver of Rule 5 Hearing form (Doc. 8) is

modified to agree to waive the identity hearing and production of the warrant only; and

       IT IS FURTHER ORDERED that a preliminary hearing is scheduled for February

18, 2021, at 11:00 a.m., in the Western District of Pennsylvania.




                                           _________________________________
                                           Lisa Pupo Lenihan
                                           United States Magistrate Judge
cc:    Counsel of Record




                                              3
